opinion of the court
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed. Not having raised the issues by motion to vacate or otherwise in the court of first instance, defendant’s arguments that he should be relieved of his guilty plea and that there was a failure to comply with CPL 400.21 have not been preserved for our review (People v Pascale, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.